            Case 1:19-cr-00641-GHW Document 35 Filed 06/29/20 Page 1 of 2
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 6/29/2020
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES,                                                :
                                                               :
                                                               :
                              -v-                              :
                                                               :    1:19-cr-641-GHW
                                                               :
 CESAR ESPINOZA,                                               :         ORDER
                                                               :
                                               Defendant. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, District Judge:

        The defendant has requested that the plea and sentencing in this matter scheduled for July 7,

2020 be conducted by remote means, and the United States does not object to that application.

Accordingly, it is hereby

        ORDERED that a change of plea hearing and sentencing proceeding is scheduled for July 7,

2020 at 12:00 p.m. The proceeding will take place by Skype for Business videoconference. To

access the conference, paste the following link into your browser:

        https://meet.lync.com/fedcourts-nysd/gregory_woods/I5T4AS6T

        To use this link, you may need to download software to use Skype’s videoconferencing

features.1 Participants are directed to test their videoconference setup in advance of the conference

-- including their ability to access the link above. Users who do not have an Office 365 account may

use the “Join as Guest” option. When you successfully access the link, you will be placed in a

“virtual lobby” until the conference begins. Participants should also ensure that their webcam,

microphone, and headset or speakers are all properly configured to work with Skype for Business.



1
 See Microsoft, Install Skype for Business (last visited Apr. 29, 2020), https://support.office.com/en-
us/article/install-skype-for-business-8a0d4da8-9d58-44f9-9759-5c8f340cb3fb.
          Case 1:19-cr-00641-GHW Document 35 Filed 06/29/20 Page 2 of 2



For further instructions concerning Skype for Business and general guidelines for participation in

video and teleconferencing, visit https://nysd.uscourts.gov/covid-19-coronavirus.

        If you intend to join the conference from an Apple device, you should ensure that you are

running a version of Skype for Business that was published on or after April 28, 2020.2 Users

running earlier versions have encountered an issue in which Skype for Business does not receive any

inputs from the computer’s microphone, and they cannot be heard by other participants.

        IT IS FURTHER ORDERED that members of the press, public, or counsel who are unable

to successfully access Skype for Business, may access the conference audio using the following

credentials:

        Call-in number: 1-917-933- 2166

        Conference ID: 654845219

        IT IS FURTHER ORDERED that counsel for the defendant coordinate with the Court’s

Courtroom Deputy, Anthony Daniels, to arrange for simultaneous interpretation of the proceeding.

        Dated: June 29, 2020



                                                            ____________________________
                                                                   Gregory H. Woods
                                                               United States District Judge




2
 See, e.g., Microsoft, Skype for Business on Mac (last visited May 5, 2020),
https://www.microsoft.com/en-us/download/details.aspx?id=54108.

                                                      2
